Citation Nr: 0938677	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In July 2007, the Board remanded this issue.  


FINDING OF FACT

The Veteran's PTSD diagnoses have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.304(f)) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent to the claimant which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thereafter, additional notification letters 
pertaining to this claim and to the verification of the 
claimed stressors were also sent to the claimant.  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available, and 
satisfy 38 C.F.R. § 3.326.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's personnel records were also 
obtained.  The U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Unit 
Records Research (CURR)) was also contacted in an effort to 
verify the claimed stressors.  The claimant has indicated 
that he has no additional information regarding the 
stressors.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
not afforded a VA examination, but VA outpatient medical 
records reflect a diagnosis of PTSD based on claimed 
stressors.  At issue in this case, rather, it whether there 
is a verified inservice stressor upon which the diagnosis may 
be based.  This information cannot be gleaned from a VA 
examination. 
 
The Board recognizes that VA has recently taken steps to 
assist Veterans seeking compensation for Post-Traumatic 
Stress Disorder (PTSD).  VA has published a proposed 
regulation in the Federal Register to make it easier for a 
Veteran to claim service connection for PTSD by reducing the 
evidence needed if the stressor claimed by a Veteran is 
related to fear of hostile military or terrorist activity.  A 
final regulation will be published after consideration of all 
comments received on this proposed regulation.  Under the new 
rule, VA would not require corroboration of a stressor 
related to fear of hostile military or terrorist activity if 
a VA psychiatrist or psychologist confirms that the stressful 
experience recalled by a Veteran adequately supports a 
diagnosis of PTSD and the Veteran's symptoms are related to 
the claimed stressor.  Currently, as noted below, a PTSD 
claim requires corroboration that a non-combat Veteran 
actually experienced a stressor related to hostile military 
activity.  This new rule would simplify the development that 
is required for these cases.  In this case, the two claimed 
stressors do not relate to fear of hostile military or 
terrorist activity so the proposed regulation, if 
implemented, would not apply.  

Thus, the Board also finds that a VA examination is not 
necessary to determine whether his PTSD is related to his 
period of honorable service, as the standards of the recent 
decision of the Court in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, PTSD was not treated or diagnosed during 
service.  Service connection is sought on the basis of PTSD 
having a delayed onset; however, as noted, the missing 
element to establish service connection is a stressor related 
to service.  In light of these findings, McLendon criteria 
have not been met.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection for PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The Veteran contends that he developed PTSD as a result of 
two stressors experienced during active service.  
Specifically, the Veteran maintained that while on a training 
exercise, he witnessed two soldiers jumping from a smoking 
helicopter in mid air.  It was reported that the helicopter 
crashed and seven soldiers were killed.  In addition, he 
contends that a soldier was killed on the firing range.  

VA medical evidence dated after the Veteran was discharged 
from service satisfies the first and second elements of a 
PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the Veteran has been diagnosed on 
multiple occasions from December 2004 onward as having PTSD 
as a result of a stressful incident he reportedly experienced 
during service (the helicopter incident).  Having submitted a 
diagnosis of PTSD and medical evidence linking PTSD to 
claimed in-service stressors, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that a veteran did not engage in combat with the enemy 
or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or that the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies a veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 
(1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, the Veteran's DD 214 and personnel records do 
not establish combat service.  They do not show that he 
received any commendations or awards typically awarded 
primarily or exclusively for circumstances related to combat, 
such as the Combat Infantryman Badge, Purple Heart, or any 
other similar citation.  See id.  Moreover, the Veteran does 
not contend that either stressor occurred during combat 
operations with the enemy.  Thus, combat service is not 
established nor asserted with regard to the claimed 
stressors.  

Since the Veteran did not engage in combat with the enemy, 
his stressors cannot be related to combat.  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the Veteran's 
statements as to the occurrence of the claimed stressors.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In August 2006, the RO made a formal findings that there was 
a lack of information to verify the Veteran's stressors.  The 
Board remanded this case to obtain additional more specific 
information from the Veteran.  This information has been 
repeatedly requested.  The Veteran furnished information 
regarding the time frame of the claimed stressors; however, 
he did not provide the names of any inservice casualties, as 
requested, and he has stated that he does not know any of the 
names.  The stressor information was sent to JSRRC which 
furnished a response.  With regard to the helicopter 
incident, JSRRC searched the United States Army and Air Force 
aircraft accident/incident reports for February 1966 (claimed 
date of occurrence), but the search was negative.  In 
addition, JSRRC searched the United States Military Casualty 
Reports, but there was no documentation of the claimed 
incident.  With regard to the firing range incident, JSRRC 
searched the United States Military Casualty Reports, but 
there was no documentation of any incident where a soldier 
was shot on the firing range at For Hood, Texas, in December 
1965, as claimed by the Veteran.  

In this case, there is no verified stressor to serve as a 
basis for granting the Veteran's PTSD claim.  The Veteran was 
notified that using the information he has provided, JSRRC 
searched pertinent data to verify the claimed stressors, but 
the results were negative and he could submit additional 
specific information, such as the names of the claimed 
casualties.  However, he stated that he has no further 
information.  Without additional details, another search 
would be futile.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor).

The Veteran has not submitted evidence showing that he 
engaged in combat and he claims that the stressors were not 
related to enemy activity.  JSRRC determined that the events 
as presented by him were not corroborated.  Thus, his PTSD 
diagnoses have not been attributed to a verified in-service 
stressor.  As such, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for entitlement 
to service connection for PTSD.  The Veteran's statements 
regarding the two claimed stressful events and a statement 
from his wife that he has PTSD are insufficient to establish 
the occurrence of the claimed stressors in this case.  

Accordingly, service connection for PTSD must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.


ORDER

Service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


